DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending
Claims 11-20 are withdrawn from consideration
Claims 1-3 are currently amended
Claims 1-10 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 07/31/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-10 in the reply filed on 09/24/2021 is acknowledged.

Specification
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the abstract should be on a separate page.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 states “of the panel;”.  Examiner suggests amending the limitation to further recite “of the perforated panel;” to maintain consistency.  Also, lines 6-7 states “of the panel;”.  Examiner suggests amending the limitation to further recite “of the perforated panel;” to maintain consistency.  Additionally, line 8 states “wherein the least”.  Examiner suggests amending the limitation to further recite “wherein the at least” to maintain consistency.  Furthermore, line 9 states “are aligned along”.  Examiner suggests amending the limitation to further recite “are both aligned along” to further clarify that both the at least one first tube and the at least one second tube are aligned along a common centerline as recited in claim 1. Appropriate corrections are required.
Claim 2 is objected to because of the following informalities:  Line 1 states “The conversion kit of claim”.  Examiner suggests amending the limitation to further recite “The wastewater filter conversion kit of claim” to maintain consistency.  Also, Examiner suggests amending the entire limitation to instead recite “wherein for each of the first s, a single first tube of the at least one first tube is provided on the first end of the perforated panel and a pair of second tubes of the at least one second tube is provided on the second end of the perforated panel.” to maintain consistent languages.  Appropriate corrections are required.
Claim 3 is objected to because of the following informalities:  Line 1 states “The conversion kit of claim”.  Examiner suggests amending the limitation to further recite “The wastewater filter conversion kit of claim” to maintain consistency.  Also, Examiner suggests amending the entire limitation to instead recite “wherein for each of the first and second conveyor segments, a pair of first tubes of the at least one first tube is provided on the first end of the perforated panel and three second tubes of the at least one second tube are provided on the second end of the perforated panel.” to maintain consistent languages.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Line 1 states “The conversion kit of claim”.  Examiner suggests amending the limitation to further recite “The wastewater filter conversion kit of claim” to maintain consistency.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Line 1 states “The conversion kit of claim”.  Examiner suggests amending the limitation to further recite “The wastewater filter conversion kit of claim” to maintain consistency.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Line 1 states “The conversion kit of claim”.  Examiner suggests amending the limitation to further recite “The wastewater filter conversion kit of claim” to maintain consistency.  Also, lines 1-2 perforated panel of each of the first and second conveyor segments” to maintain consistency.  Appropriate corrections are required.
Claim 7 is objected to because of the following informalities:  Line 1 states “The conversion kit of claim”.  Examiner suggests amending the limitation to further recite “The wastewater filter conversion kit of claim” to maintain consistency.  Also, lines 1-2 states “wherein the first and second tubes are provided…to the first and second ends of the panel.”  Examiner suggests amending the limitation to further recite “wherein the at least one first and second tubes are provided…to the first and second ends of the perforated panel.” to maintain consistency.  Appropriate corrections are required.
Claim 8 is objected to because of the following informalities:  Line 1 states “The conversion kit of claim”.  Examiner suggests amending the limitation to further recite “The wastewater filter conversion kit of claim” to maintain consistency.  Also, lines 1-3 states “wherein the panel of each first and second conveyor segment…to the first portion.”  Examiner suggests amending the limitation to further recite “wherein the perforated panel of each of the first and second conveyor segments…to the perforated first portion.” to maintain consistency.  Appropriate corrections are required.
Claim 9 is objected to because of the following informalities:  Line 1 states “The conversion kit of claim”.  Examiner suggests amending the limitation to further recite “The wastewater filter conversion kit of claim” to maintain consistency.  Also, lines 1-3 states “wherein each first tube…along the first end of the panel…position of each second tube along the second end of the panel.”  Examiner suggests amending the of the at least one first tube…along the first end of the perforated panel…position of each of the at least one second tube along the second end of the perforated panel.” to maintain consistency.  Appropriate corrections are required.
Claim 10 is objected to because of the following informalities:  Line 1 states “The conversion kit of claim”.  Examiner suggests amending the limitation to further recite “The wastewater filter conversion kit of claim” to maintain consistency.  Also, lines 1-2 states “wherein the conveyor segments”.  Examiner suggests amending the limitation to further recite “wherein the first and second conveyor segments” to maintain consistency.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein all the tubes extend along centerlines” on lines 1-2.  It is unclear whether Applicant is referring to all the tubes of the at least one first tube, or all the tubes of the at least one second tube, or all the tubes of the at the same plane” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, claim 4 recites the limitation “the first and second conveyor segment tubes” on lines 2-3.  Did Applicant intend to recite “the first and second conveyor segments” instead?
Claim 5 recites the limitation "wherein the tubes” on line 1.  It is unclear whether Applicant is referring to the tubes of the at least one first tube, or the tubes of the at least one second tube, or the tubes of the at least one first tube and the at least one second tube.
Claim 9 recites the limitation "the longitudinal position” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bache (US 6,294,085 B1) in view of Poerink Jannes Jonge (DE 3047711 A1) (hereinafter “Poerink”) (see attached English description).

Regarding Claim 1:
Bache teaches a wastewater filter (screen arrangement is used as a sewage screening apparatus (wastewater filter); figure 2; column 3, lines 59-63) conversion kit for replacing filter elements connected to chains by a shaft (the screening arrangement would be capable of replacing filter elements connected to chains by a shaft; figure 2), comprising:
first and second conveyor segments (a number of (first and second) screen panels 12 (conveyor segments) as shown; figure 2; column 3, lines 36-39, 59-63) each including:
a perforated panel (each screen panel 12 is a perforated metal sheet (perforated panel); figure 2; column 3, lines 38-39, 59-63);
at least one first connector provided on a first end of the panel (screen panels 12 comprise hinging means 14, which may be lugs, arranged along the edges of each panel, column 3, lines 41-45); and

wherein the least one first connector on the first conveyor segment and the at least one second connector on the second conveyor segment are aligned along a common centerline for receiving the shaft to replace the filter elements on the shaft (a retaining pin (shaft) is passed through the lugs on adjacent panels to secure them together, and would be capable of use to replace filter elements on the shaft; column 3, lines 44-47).
	However, Bache does not explicitly teach at least one first tube provided on a first end of the panel, and at least one second tube provided on a second end of the panel, as recited in amended, independent claim 1.
	Poerink teaches at least one first tube secured to a first end of the panel (eyes 2 (first tubes) are disposed off the left side (first end) of module 1 (panel) as shown; figure 1), and at least one second tube secured to a second end of the panel (eyes 2 (second tubes) are disposed off the right side (second end) of module 1 (panel) as shown; figure 1), wherein the least one first tube on the first conveyor segment and the at least one second tube on the second conveyor segment are aligned along a common centerline (the eyes 2 from the left side (first end) and right side (second end) of a module 1 (panel) collectively form a conveyor segment, each conveyor segment interlocks with the next by an engagement between the eyes 2 (tubes) of a first conveyor module 1 (panel) and the intermediate spaces 4 of a second conveyor module 1 (panel); when interlocked the eyes 2 (first tubes) of the first module 1 (panel) line up (common 
	Bache and Poerink are analogous inventions in the art of teaching a conveyor system including filtering elements.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen panels of Bache to include the eyes and intermediate space structure of Poerink, in order to gain the advantage of a structure for interlocking panels with each other using tube elements to provide sufficient torsional strength, and also allows an individual panel to be selectively removed in the case of damage or malfunction (see Poerink paragraphs 15 and 21-22).

Regarding Claim 3:
	The combination of Bache in view of Poerink teaches the conversion kit of claim 1, wherein Poerink further teaches for each first and second conveyor segment a pair of first tubes is provided on the first end of the panel (a pair of eyes 2 (first tubes) are disposed off the left side (first end) of module 1 (panel) as shown; figure 1) and three second tubes are provided on the second end of the panel (three eyes 2 (second tubes) are disposed off the right side (second end) of module 1 (panel) as shown; figure 1).


Regarding Claim 4:
The combination of Bache in view of Poerink teaches the conversion kit of claim 1, wherein Poerink further teaches all the tubes extend along centerlines that are substantially within the same plane as one another when the first and second conveyor segment tubes are aligned with one another (the eyes 2 from the left side (first end) and right side (second end) of a module 1 (panel) collectively form a conveyor segment, each conveyor segment interlocks with the next by an engagement between the eyes 2 (tubes) of a first conveyor module 1 (panel) and the intermediate spaces 4 of a second conveyor module 1 (panel); when interlocked the eyes 2 (first tubes) of the first module 1 (panel) line up (centerlines in the same plane) with the eyes 2 (second tubes) of the second module 1 (panel) as shown; figure 4; abstract; page 3, paragraph 2).
Bache and Poerink are analogous inventions in the art of teaching a conveyor system including filtering elements.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the 

Regarding Claim 5:
The combination of Bache in view of Poerink teaches the conversion kit of claim 1, wherein Poerink further teaches the tubes on the first and second conveyor segments interdigitate with one another to form a hinge with the shaft received therein (the eyes 2 from the left side (first end) and right side (second end) of a module 1 (panel) collectively form a conveyor segment, when the eyes 2 (tubes) of the first and second conveyor segments come together in an interlocking engagement the collective bores 5 of the first and second sets of eyes 2 (eyes) are aligned and configured to receive a rod 6 (shaft); the rod 6 in its outer diameter is so dimensioned that it is somewhat smaller than the diameter of the bores 5, so that the conveyor segments, have a degree of play on a hinge and can be moved back and forth; figures 1, 4; page 3, paragraph 2).
Bache and Poerink are analogous inventions in the art of teaching a conveyor system including filtering elements.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen panels of Bache to include the hinge of Poerink, in order to gain the advantage of a point of attachment that allows for panels to be selectively mated together, but still provides a range of motion in the event that panels need to be angled (see Poerink paragraphs 15 and 21-22).

Regarding Claim 6:
	The combination of Bache in view of Poerink teaches the conversion kit of claim 1, wherein Bache further teaches the panel of each first and second conveyor segment is a single, planar panel (each of the screen panels 12 (conveyor segments) comprise a single perforated metal sheet (planar panel) as shown; figure 2).

Regarding Claim 9:
The combination of Bache in view of Poerink teaches the conversion kit of claim 1, wherein Poerink further teaches each first tube has a different longitudinal position along the first end of the panel than the longitudinal position of each second tube along the second end of the panel (each of the eyes 2 (first tubes) disposed off the left side (first end) of module 1 (panel) are longitudinally offset (different longitudinally position) from the eyes 2 (second tubes) disposed off the right side (second end) of module 1 (pane!) as shown; figure 1).
Bache and Poerink are analogous inventions in the art of teaching a conveyor system including filtering elements.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen panels of Bache to include longitudinally offset eyes of Poerink, in order to gain the advantage of attachment points that interlock with each other to define a collective bore in the same longitudinal plane that can receive a shaft to selectively hold panels together (see Poerink paragraphs 15 and 21-22).


The combination of Bache in view of Poerink teaches the conversion kit of claim 1, wherein Bache further teaches the conveyor segments act as filters (the screen arrangement, which comprises screen panels 12 (conveyor segments), is used as a sewage screening apparatus (acts as a filter); figure 2; column 3, lines 59-63).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bache (US 6,294,085 B1) in view of Poerink Jannes Jonge (DE 3047711 A1) (hereinafter “Poerink”) (see attached English description) and further in view of Alfred Bald et al. (GB 1,463,226) (hereinafter “Bald”) (see attached document).

Regarding Claim 2:
The combination of Bache in view of Poerink teaches the conversion kit of claim 1.
However, the combination does not explicitly teach wherein for each first and second conveyor segment a single first tube is provided on the first end of the panel and a pair of second tubes is provided on the second end of the panel.
Bald discloses wherein for each first and second conveyor segment a single first tube is secured to the first end of the panel (the eyes 2 (first tube) and 3 (second tube) on either side of plate 1 (panel) collectively form a conveyor segment; the trailing edge (first end) of each plate 1 (panel) comprises a central projecting hinge eye 2 (single first tube) as shown; figure 1; page 2, lines 69-74) and a pair of second tubes is secured to 
	Bache, Poerink and Bald are analogous inventions in the art of teaching a conveyor system including filtering elements.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen panels of Bache, as modified by Poerink, to include the eyes of Bald, in order to gain the advantage of a tubular point of attachment for interlocking panels that provides sufficient torsional strength, and also allows an individual panel to be selectively removed in the case of damage or malfunction (see Bald page 1 lines 54-88).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bache (US 6,294,085 B1) in view of Poerink Jannes Jonge (DE 3047711 A1) (hereinafter “Poerink”) (see attached English description) and further in view of Moritz (US 4,784,544).

Regarding Claim 7:
	The combination of Bache in view of Poerink teaches the conversion kit of claim 6.
	However, the combination does not explicitly teach wherein the first and second tubes are provided on brackets secured to the first and second ends of the panel.
	Moritz discloses wherein the first and second tubes are provided on brackets secured to the first and second ends of the panel (each hinge eye 2 comprises a 
	Bache, Poerink and Moritz are analogous inventions in the art of teaching a conveyor system including filtering elements.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen panels of Bache, as modified by Poerink, to include the hinge eyes of Moritz, in order to gain the advantage of a shaft receiving tube that can be selectively placed to make interlocking panels easy and customizable (see Moritz col. 3 lines 44-51).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bache (US 6,294,085 B1) in view of Poerink Jannes Jonge (DE 3047711 A1) (hereinafter “Poerink”) (see attached English description) and further in view of de Swardt et al. (US 2006/0070858 A1) (hereinafter “Swardt”).

Regarding Claim 8:
The combination of Bache in view of Poerink teaches the conversion kit of claim 1, wherein Bache further teaches wherein the panel of each first and second conveyor segment includes a perforated first portion (each (first and second) screen panel 12 
However, the combination does not explicitly teach a perforated second portion angled relative to the first portion.
Swardt discloses a perforated second portion angled relative to the first portion (ramp section 29 and lifting shelf 27 of each screen segment are each perforated, and are placed at an angle to one another, as shown; figure 4; paragraphs (0018}, [0020}).
Bache, Poerink and Swardt are analogous inventions in the art of teaching a conveyor system including filtering elements.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the screen panels of Bache, as modified by Poerink, to include the panels of Swardt, in order to gain the advantage of both filtering out solids and lifting them to be disposed of (see Swardt paragraphs 5 and 18).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AKASH K VARMA/Examiner, Art Unit 1773